Citation Nr: 0732982	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant served from March 1947 to December 1967.  The 
appellant indicated that he served with the Philippine 
Expeditionary Forces to Korea (PEFTOK) during the Korean 
conflict.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 2004 from the 
Department of Veteran Affairs (VA) Regional Office (RO), in 
Manila, Philippines which determined that the appellant was 
not eligible for non-service connected pension benefits.


FINDINGS OF FACT

The appellant served with the Philippine Expeditionary Forces 
to Korea from March 1947 to December 1967.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

"Veteran means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(e).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941 is included for compensation benefits but not 
for pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

The appellant submitted evidence that he served with PEFTOK 
from March 1947 to December 1967.  The appellant has not 
shown service that is recognized by the law of the United 
States to qualify for non-service connected pension benefits.  
The Board notes that there is no legal provision showing that 
such service is deemed to be active military, naval, or air 
service of the United States Armed Forces.  As such, there is 
no legal basis upon which to establish basic eligibility for 
non-service connected pension benefits.

Thus, the appellant's alleged service cannot constitute 
active military, naval or air service for purposes of 
establishing entitlement to non-service connected disability 
pension.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  The appellant has no basic eligibility 
for VA non-service connected pension benefits.  For this 
reason, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

This case turns on whether the appellant has qualifying 
service for basic eligibility for VA non-service connected 
pension benefits.  Absent any evidence from the appellant 
indicating the veteran's service was otherwise, there is no 
need to further attempt to confirm the certification already 
obtained from the service department.  As the law is 
dispositive in this case, the VCAA is not applicable.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.)


ORDER

Entitlement to basic eligibility for VA non-service connected 
pension benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


